
	

114 HR 4866 IH: Flood Insurance Rate Increase Suspension Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4866
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Jolly (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To delay increases in flood insurance premium rates for certain properties for 12 months, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Flood Insurance Rate Increase Suspension Act of 2016. 2.12-month delay in premium increases (a)DelayAny increases in the chargeable risk premium rates for flood insurance coverage made available under the National Flood Insurance Act of 1968 that are required by sections 1307(a)(2) and 1308(e)(4) of such Act (42 U.S.C. 4014(a)(2), 4015(e)(4)) shall not take effect until the expiration of the 12-month period beginning on the date of the enactment of this Act.
 (b)Annual increasesBeginning upon the expiration of the period referred to in subsection (a), the increases in chargeable risk premium rates referred to in such subsection shall be made on a yearly basis as provided in such section 1308(e)(4).
			
